233 F.3d 1000 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Dale W. Berthiaume, Defendant-Appellant.
No. 00-1553
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 15, 2000Decided December 1, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 3:99CR000092-001--John C. Shabaz, Chief Judge.
Before Flaum, Chief Judge, and Kanne and Williams,  Circuit Judges.
Williams, Circuit Judge.


1
Appellant Dale W.  Berthiaume pleaded guilty to one count of  distributing methamphetamine in violation of 21  U.S.C. sec. 841(a)(1). After determining that  Berthiaume distributed 3,735 grams of  methamphetamine and that he possessed a firearm  during relevant conduct, the district court  sentenced Berthiaume to 212 months' imprisonment.  Berthiaume appeals the district court's  calculation of the drug quantity, its imposition  of a two-level upward adjustment for the  possession of a firearm and its denial of a  three-level downward adjustment for acceptance of  responsibility. Because we find that the district  court's sentencing determinations were not  clearly erroneous, we affirm.


2
* After being arrested for selling methamphetamine  to a government informant, Berthiaume was  indicted for four counts of violating 21 U.S.C.  sec. 841(a)(1), which prohibits the distribution  of controlled substances, including  methamphetamine. Berthiaume pleaded guilty to one  count of the indictment and the remaining counts  were dismissed.


3
At his sentencing hearing, Berthiaume contended  that, at a maximum, he was responsible for  selling 1,360.8 grams of methamphetamine. The  district court rejected Berthiaume's contention  and found him responsible for distributing 3,735  grams, which set his base offense level at 34.  See U.S.S.G. sec. 2D1.1(c)(3) (1998). The district  court's calculation included 225.14 grams  distributed during four controlled buys and found  during a search of Berthiaume's residence, 675  grams from 1995 sales to Eric Cooke at 2 ounces  per month, 1,814.4 grams from 1996 sales to Cooke  at 4 ounces per month, and 1,020 grams from 1997  sales to Donald Neumann at 4 ounces per month for  9 months.


4
Pursuant to sec. 2D1.1(b)(1) of the United States  Sentencing Guidelines, the district court  increased Berthiaume's base offense level by two  for the possession of a dangerous weapon. The  court based this upward adjustment on Cooke's  testimony that he gave Berthiaume a Ruger model  10/22 rifle as partial payment of an outstanding  drug debt and that it was not clearly improbable  that a Ruger .44 magnum caliber revolver found in  an unfinished open area of Berthiaume's residence  was connected to Berthiaume's drug trafficking.  Because Berthiaume claimed responsibility for  only one-third of the quantity of drugs found  attributable to him by a preponderance of  evidence by the court, the district court  concluded that Berthiaume frivolously contested  relevant conduct and denied him a three-level  downward departure for acceptance of  responsibility.


5
On appeal, Berthiaume contests the reliability  of the testimony that the district court used in  calculating the quantity of drugs for which he  was accountable and in increasing his offense  level for the possession of a gun. Berthiaume  also challenges the court's finding that he did  not accept responsibility for his conduct.

II

6
Berthiaume faces an uphill battle. "This court  'gives great deference to a district court's  sentencing determinations and is reluctant to  disturb the district court's findings of fact  unless clearly erroneous.'" United States v.  Hickok, 77 F.3d 992, 1007 (7th Cir. 1996)  (quoting United States v. Hassan, 927 F.2d 303,  309 (7th Cir. 1991)). This standard applies to  the calculation of drug quantities, United States  v. Morrison, 207 F.3d 962, 967 (7th Cir. 2000),  upward sentence adjustments, United States v.  Cain, 155 F.3d 840, 843 (7th Cir. 1998), and the  determination of whether the defendant has  accepted responsibility, United States v. Zehm,  217 F.3d 506, 515 (7th Cir. 2000). A reviewing  court may reverse a district court's sentencing  conclusion only if after reviewing the record, it  is left with the firm and definite conviction  that a mistake has been made. United States v.  Galbraith, 200 F.3d 1006, 1011 (7th Cir. 2000).  A reviewing court gives special deference to  findings based upon credibility determinations,  which "'can virtually never be clear error.'"  Hickok, 77 F.3d at 1007 (quoting Anderson v. City  of Bessemer City, North Carolina, 470 U.S. 564,  575, 105 S. Ct. 1504, 1512 (1985)).


7
* Berthiaume's first challenge on appeal is to  the district court's calculation of the quantity  of methamphetamine found attributable to him.  Berthiaume argues that Cooke's testimony as to  the time frame of the sales and the quantities of  methamphetamine exchanged were inconsistent and  contradictory. "[A] sentencing court may consider  a wide range of information in making [the drug]  calculation, provided that this information  includes 'sufficient indicia of reliability to  support its probable accuracy.'" Morrison, 207  F.3d at 967 (quoting United States v. Robinson,  164 F.3d 1068, 1070 (7th Cir. 1999)).


8
The district court's calculation was based on  methamphetamine found in a search of Berthiaume's  residence, and Cooke's testimony and Neumann's  statement regarding methamphetamine that they  purchased from Berthiaume. Cooke's testimony  accounted for two-thirds of the drug quantity  ultimately found by the court as attributable to  Berthiaume. "[I]n circumstances where evidence of  relevant conduct significantly increase[s] drug  calculations, statements of a defendant's  associates might require further testimony as  substantial indicia of reliability." Morrison,  207 F.3d at 967.


9
Here, the reliability of Cooke's testimony was  bolstered by the facts that he testified in-  person at the sentencing hearing and his  testimony was corroborated by another witness.  Contrary to Berthiaume's characterizations,  Cooke's testimony was consistent. Cooke testified  that starting in March 1995 he obtained an ounce  of methamphetamine a couple of times a month from  Berthiaume, i.e., semi-monthly. Cooke also stated  that in May 1995 or after the arrest of Jeff  Jenetta, he obtained an ounce every couple of  weeks from Berthiaume, i.e., bi-weekly. Either  way you interpret these statements, Cooke's  testimony amounts to his purchasing about two  ounces of methamphetamine a month from Berthiaume  in 1995. The district court used two ounces a  month in its calculation for 1995 drug sales.


10
Furthermore, Cooke's testimony as to the 1996  drug sales was corroborated by Brandon Hopkins,  a former customer of Cooke's and a drug dealer.  Cooke testified that in 1996 he received two to  three ounces from Berthiaume every couple of  weeks, i.e., two to three ounces bi-weekly.  According to Hopkins, Cooke told him that Cooke  received about two to four ounces a couple of  times a month from Berthiaume, i.e., two to four  ounces semi-monthly. The district court used the  lower estimate--four ounces a month--in its  calculation of drug sales for 1996. In reaching  its conclusion, the district court specifically  stated that it had examined the testimony of  Cooke and determined it to be credible evidence.  The court also noted that it found Hopkins'  testimony to corroborate that of Cooke's.


11
As the factfinder, the district court was in  the best position to judge Cooke's credibility.  And where, as here, Cooke's testimony was  corroborated, we cannot say that we are left with  a firm and definite conviction that the district  court made a mistake by including drug quantities  based on Cooke's testimony.


12
Berthiaume also challenges the quantities that  Neumann claimed to have purchased from him as  unreliable. Neumann did not testify in-person at  sentencing, but his statements were proffered  through the testimony of Special Agent James Ohm.  Hearsay evidence is permissible at sentencing  where the rules of evidence do not apply.  Morrison, 207 F.3d at 967.


13
Ohm testified that Neumann told him that he  purchased 1,020 grams of methamphetamine from  Berthiaume over a nine-month period. Although  Neumann's statement was uncorroborated, at  sentencing, "the trial court is entitled to  credit testimony that is 'totally uncorroborated  and comes from an admitted liar, convicted felon,  [or a] large scale drug-dealing, paid government  informant.'" Galbraith, 200 F.3d at 1012 (quoting  United States v. McEntire, 153 F.3d 424 (7th Cir.  1998)). Accordingly, the district court's  reliance on the sales to Neumann was proper, and  its calculation of the drug quantity attributable  to Berthiaume was not clearly erroneous.

B

14
Berthiaume's second challenge is to the district  court's decision to increase his base offense  level for the possession of a weapon. Under the  sentencing guidelines, if a dangerous weapon  (including a firearm) was possessed during the  commission of an offense involving drugs, the  defendant's base offense level must be increased  by two levels. See U.S.S.G. sec. 2D1.1(b)(1). The  government bears the burden of proving by a  preponderance of the evidence that the gun was  possessed during the commission of the offense or  relevant conduct. Cain, 155 F.3d at 843. But, the  government does not have to prove that the gun  was connected to the offense. Id. If the  government satisfies its burden, the burden  shifts to the defendant to show that it was  clearly improbable that the gun was connected to  the offense. Id.


15
The government offered two bases upon which the  sentence enhancement could be applied. First, it  offered Cooke's testimony that on one occasion he  sold a Ruger model 10/22 rifle to Berthiaume at  a discount in exchange for partial payment on a  drug debt. Berthiaume contends that the gun sale  was a strict cash transaction and was not  connected to the sale of methamphetamine. To  bolster his assertion, Berthiaume offered the  testimony of Randall Williamson, who was present  during a gun sale.


16
Williamson testified that Berthiaume purchased  a gun from Cooke at Berthiaume's home, but paid  the full amount in cash and did not give Cooke a  "drug credit." As the factfinder, the district  court was entitled to give Cooke's testimony  greater weight than that of Williamson's. See  Anderson, 470 U.S. at 574, 105 S. Ct. at 1511  ("Where there are two permissible views of the  evidence, the factfinder's choice between them  cannot be clearly erroneous.") Accordingly, we  find no clear error in the district court's  decision to increase Berthiaume's base offense  level for the possession of a gun.


17
Because only one weapon is needed to increase  the base offense level under the sentencing  guidelines, we do not need to determine whether  the court's reliance on the government's second  basis--that a gun found in Berthiaume's residence  was possessed in connection with the offense--  was proper.

C

18
The last ruling that Berthiaume challenges is  the district court's decision to deny him a  three-level reduction for acceptance of  responsibility. He asserts that his denial of the  drug quantity found by the district court was not  evidence of frivolously contesting relevant  conduct but simply an indication of his desire  for his sentence to reflect the actual quantity  for which he was responsible.


19
The sentencing guidelines allow a federal court  to reduce a defendant's drug offense level "[i]f  the defendant clearly demonstrates acceptance of  responsibility for his offense. . . ." U.S.S.G.  sec. 3E1.1. However, application note 1(a) to that  section provides that the court may refuse to  grant the reduction if it finds that the  "defendant . . . falsely denies, or frivolously  contests, relevant conduct that the court  determines to be true. . . ."


20
This circuit has held that it is permissible to  withhold an acceptance of responsibility  deduction from a defendant who denies relevant  conduct in the face of credible statements from  witnesses tying him to the offense. Zehm, 217  F.3d at 515. As discussed above, the district  court's decision to find the testimony of Cooke  and the statement of Neumann credible was  supported by the record. Consequently, faced with  credible evidence that Berthiaume sold 3,735  grams and Berthiaume's insistence that he only  sold 1,360.8 grams, we cannot say that the  district court's finding that Berthiaume  frivolously contested relevant conduct was  improper. Accordingly, the district court's  decision to refuse to reduce Berthiaume's offense  level for acceptance of responsibility was not  clearly erroneous.

III

21
For the foregoing reasons, we AFFIRM the district  court's sentencing decision.